Citation Nr: 1507421	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-11 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran is represented by:	 Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to November 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The Veteran's current psychiatric disability, to include anxiety disorder, panic disorder, and adjustment disorder, cannot reasonably be disassociated with his military service.  


CONCLUSION OF LAW

A psychiatric disability, to include anxiety disorder, panic disorder, and adjustment disorder, was incurred in or due to active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The evidence of record includes current diagnoses of anxiety disorder, panic disorder, and adjustment disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to an in-service event, injury, or disease, the Veteran asserts that his current psychiatric disability had its onset during service.  Service treatment records confirm that the Veteran received mental health treatment during service.  Specifically, the Veteran was hospitalized for a psychiatric condition for 18 days in June 1972 to July 1972.  According to the Veteran's service treatment records, at the time of the hospitalization, he was having marital problems and exhibiting symptoms of acute depression, anxiety, and hyperventilation.  Provisional diagnoses of acute anxiety and depressed state were provided.  Upon discharge, the diagnoses were acute situational reaction and hysterical personality.  Service treatment records also show that in March 1973, the Veteran reported to the emergency room complaining of nerves.  The hospital record indicates that the Veteran was exhibiting paranoid ideations, outbursts of inappropriate crying, and was unable to communicate intelligently.  It was noted that the Veteran had a history of nervous disorder and was a patient in the psychiatric unit eight months earlier.  The Veteran was prescribed an antipsychotic drug.  Three days later, the Veteran again sought mental health treatment.  The diagnoses were acute situational reaction and immature personality.   

With respect to a nexus between the Veteran's in-service psychiatric treatment and his current disability, the evidence of record includes the Veteran's statements, statements from the Veteran's siblings, and etiological opinions from the Veteran's treating VA physician, and a VA examiner.

During an October 2014 hearing before the Board, the Veteran testified that although he did not seek mental health treatment for many years after service, he experienced symptoms of nervousness and anxiety continuously since his discharge from active duty.  He further testified that his stress and anxiety have prevented him from maintaining steady employment and led to three failed marriages.  

In a June 2009 written statement, the Veteran's brother indicated that prior to entering the military, the Veteran was "a happy go lucky young man with a wife and a baby" who seemed to let nothing bother him.  The Veteran's brother stated that ever since service, the Veteran had anxiety and insomnia, which impacted his ability to keep a steady job.  He further indicated that the Veteran lived almost continuously with their parents after his discharge from the military.  In a written statement received in November 2009, the Veteran's sister, who is a registered nurse, indicated that the Veteran returned from the military a different person.  She stated that the Veteran became constantly vigilant and easily angered.  She stated that for many years, the Veteran had difficulty sleeping, resentment toward authority, and problems working for other people.  The Veteran's sister indicated that he needed mental health treatment for a long time, but he was unable to afford it.  She also stated that the Veteran's stress disorder contributed to the failure of his marriages.  The statements of the Veteran and his siblings are competent evidence as to factual matters of which they have first-hand knowledge and the presence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The Veteran first sought VA treatment for a psychiatric condition in June 2008, during which time he reported feeling stressed and having difficulty sleeping.  The VA physician provided a diagnosis of episodic insomnia and prescribed Ambien.  The Veteran again complained of difficulty sleeping in January 2009.  The Veteran reported feeling tense and occasionally angry in the morning.  He also stated that he was unemployed and had to sell household items in order to pay his bills.  The VA physician provided diagnoses of adjustment disorder, with mixed mood and prescribed Lorazepam.  A June 2009 treatment record shows diagnoses of generalized anxiety disorder and panic disorder, as well as a prescription for Xanax.  In June 2009, the VA physician provided the following etiological opinion:

[The Veteran's] original [military occupational specialty] was law enforcement but was later transferred due to mental health issues to Special Services wher[e] his musical talent was put to use.  

He had severe problems with adjustment disorder in the service and went into rages a number of times.  He had problems controlling his anger and also had panic attacks as well as generalized anxiety.  He remembers a specific incident wher[e] another soldier grabbed him through the weapons cage and he pointed an unloaded pistol at him.  He was taken off and tranquillized with an injection.  [H]e spent a month in a mental health ward of a military hospital.  He currently suffers from generalized anxiety disorder with panic attacks and also adjustment disorder.  He is under much stress caring for his mother and his disabled sister.  

He has been unable to find a job or keep one due to these mental health issues which began in the service.  It is more likely than not that his current mental health issues began in the service and have continued today.  I believe he is 100 [percent] permanently disabled and unemployable due to these.  (Emphasis removed).

A February 2010 VA psychological examination report indicates that during service, the Veteran was hospitalized for what the Veteran described as a "nervous breakdown."  The Veteran reported that at the time of the hospitalization, he was going through his first divorce and having trouble adjusting to his job in the military.  The Veteran stated that he had an altercation with an armory sergeant, cocked a gun, and put it to his head.  He indicated that he was feeling suicidal, got into a fight, and "just snapped."  The examination report indicates that after service, the Veteran was unable to maintain steady employment, and he was involved in about two or three dozen physical altercations.  The Veteran reported symptoms of anxiety, stress, anger, insomnia, and difficulty in large crowds.  He also stated that he experienced panic attacks about once or twice a month and had suicidal ideations about two or three times.  The VA examiner provided the following opinion:
	
The psychiatric disorder first manifested while [the Veteran] was on active duty . . . is less likely as not (less than 50/50 probability) caused by or a result of [an] anxiety disorder [not otherwise specified] . . . [Upon] review of [the] records [and] clinical interview, it appears that most of [the] [V]eteran's difficulties in service were caused by [a] situational reaction due to marriage difficulties, [and] not due to an existing anxiety disorder[.]

In weighing the evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 31 (1998); Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Based on a review of the evidence of record, the Board finds that the June 2009 VA opinion is more probative as to the etiology of the Veteran's current psychiatric disability.  Schoolman, 12 Vet. App. at 310-11; Winsett, 11 Vet. App. at 420-25.  Therefore, service connection for a psychiatric disorder is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310. 


ORDER

Service connection for a psychiatric disorder, to include an anxiety disorder, panic disorder, and adjustment disorder is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


